EXHIBIT This COMMERCIAL MANAGEMENT AGREEMENT is made the 1st day of May 2009 BETWEEN: (1) AMT Management Ltd., a company incorporated under the laws of Marshall Islands and having its registered office at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands MH96960 and operating under the Laws of Greece from its Greek office at 18, Nap. Zerva, 166 75, Glyfada, Greece (the "Commercial Manager") AND (2) Altius Marine S.A., a company incorporated under the laws of the Marshall Islands and having its registered office at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands MH96960 (the "Owner") WHEREAS The Owner has agreed that m.t."ALTIUS" (the "Vessel") will be managed by the Commercial Manager on the terms and subject to the conditions set out in this agreement as from the date of this agreement and continuing unless and until this agreement is terminated as provided herein. The Owner hereby appoints the Commercial Manager and the Commercial Manager hereby agrees to act as Commercial Manager of the Vessel. IT IS HEREBY AGREED AS FOLLOWS: 1. SCOPE OF ACTIVITIES The Commercial Manager shall provide the commercial operation of the Vessel, as required by the Owner, which includes, but is not limited to, the following functions: (i) providing chartering services in accordance with the Owners instruction which include, but are not limited to, seeking and negotiating employment for the Vessel and the conclusion (including the execution thereof) of charter parties or other contracts relating to employment of the Vessel; (ii) arranging the proper payment to Owners of their nominees of all hire and /or freight revenues or other moneys of whatsoever nature to which Owners may be entitled arising out of employment of or otherwise in connection with the Vessel; (iii) providing voyage estimates and accounts and calculating of hire, freights, demurrage and/or despatch moneys due from or due to the charterers of the Vessel; (iv) issuing of voyage instructions; 1 (v) appointing agents; (vi) arranging surveys associated with the commercial operation of the Vessel; and (vii) providing the Owner with daily status reports of the Vessel schedule as well as any other status reports that the Owner may require. 2.
